Dismissed and Memorandum Opinion filed March 12, 2009







Dismissed
and Memorandum Opinion filed March 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00223-CV
____________
 
KIMBERLY KENNEDY, Appellant
 
V.
 
ANDOVER PLACE APARTMENTS, Appellee
 
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 907028
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 3, 2007.  On March 5, 2009, the
parties filed a joint motion to dismiss the appeal because all issues have been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.